                                               United States Bankruptcy Court
                                               Western District of New York
In re:                                                                                                     Case No. 16-20248-PRW
Carmen M. Morrison                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0209-2                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 02, 2019
                                      Form ID: trcE2                     Total Noticed: 0


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 04, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
21424309       ##+American Tax Funding LLC,   250 Tequesta Dr Ste 306,    Tequesta, FL 33469-2765
                                                                                               TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 2, 2019 at the address(es) listed below:
              Cara Michele Goldstein    on behalf of Notice of Appearance Creditor     American Tax Funding, LLC
               cgoldstein@stcwlaw.com, wcavanagh@stcwlaw.com
              David S. Stern    on behalf of Debtor Carmen M. Morrison dstern@elliottstern.com,
               mschwenk@elliottstern.com;r39786@notify.bestcase.com
              George M. Reiber    trustee13@roch13.com, greiber@roch13.com
              John M. Dubuc    on behalf of Creditor    Santander Consumer USA Inc. jdubuc@schillerknapp.com,
               ahight@schillerknapp.com;kcollins@schillerknapp.com;Tshariff@schillerknapp.com;EVadney@schillerkn
               app.com
              Mark K. Broyles    on behalf of Creditor    HSBC Bank USA, N.A. mkbroyles@rgcattys.com,
               weinhartr@rgcattys.com
              Mark K. Broyles    on behalf of Notice of Appearance Creditor    HSBC Bank USA, N.A.
               mkbroyles@rgcattys.com, weinhartr@rgcattys.com
              Martin A. Mooney    on behalf of Creditor    Santander Consumer USA Inc.
               kcollins@schillerknapp.com;ahight@schillerknapp.com;Tshariff@schillerknapp.com;EVadney@schillerkn
               app.com
              Nicole DiStasio     on behalf of Notice of Appearance Creditor    JPMorgan Chase Bank, N.A. as
               Servicer for U.S. Bank National Association, as Trustee, successor in interest to Wachovia Bank,
               National Association, as Trustee for Bayview Financial Mortgage Pass-Throu NYBKCourt@logs.com
                                                                                               TOTAL: 8
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                               Case No.: 2−16−20248−PRW
                                                     Chapter: 13
         Carmen M. Morrison
                                                     SSN: xxx−xx−5703
                         Debtor(s)


                         NOTICE OF TRANSFER OF CLAIM
                          OTHER THAN FOR SECURITY
TO: American Tax Funding LLC
    250 Tequesta Dr Ste 306
    Tequesta, FL 33469

    Claim No. 13 was filed or deemed filed under 11 U.S.C. §1111(a) in this case by the alleged
transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
Other than for Security in the clerk's office of this court on August 1, 2019.

Name & Address of Alleged Transferor:                Name & Address of Transferee:
American Tax Funding LLC                             EB 2EMINY LLC
250 Tequesta Dr Ste 306                              PO BOX 829686
Tequesta, FL 33469                                   Philadelphia, PA 19182


                        DEADLINE TO OBJECT TO TRANSFER
    The alleged transferor of the claim is hereby notified that objections must be filed with the
court within twenty−one (21) days of the mailing of this notice. If no objection is timely
received by the court, the transferee will be substituted as the original claimant without further
order of the court.

Date: August 2, 2019                                Lisa Bertino Beaser
                                                    Clerk of Court
Form trcE2/Doc 162
www.nywb.uscourts.gov
